EXHIBIT 10.41

FORM

OF

EXECUTIVE SUPPLEMENTAL RETIREMENT AGREEMENT

THIS AGREEMENT is effective as of this      day of                ,         (the
“Effective Date”) by and between                , a            corporation, a
wholly owned subsidiary of                , a            corporation
(“[Employer]”), and, and                 (hereinafter “Employee”).

WHEREAS, Employee was employed by and appointed an Executive Officer of
                effective as of the            day of                ,
          , and the Employee continues to be employed by           ;

WHEREAS,                 desired to encourage the Employee to continue his or
her employment with the Employer, and continues to encourage the Employee to
continue his or her employment; and

WHEREAS,                 and Employee intend that this Agreement comply with the
requirements of section 409A of the Code.

NOW, THEREFORE, it was agreed and continues to be agreed as follows:


1.             DEFINITIONS.  FOR ALL PURPOSES OF THIS AGREEMENT, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED, OR UNLESS THE CONTEXT OTHERWISE REQUIRES, THE
TERMS DEFINED IN THIS SECTION HAVE THE MEANINGS ASSIGNED TO THEM AND INCLUDE THE
PLURAL AS WELL AS THE SINGULAR.  CERTAIN TERMS DEFINING THE PARTIES HERETO ARE
DEFINED IN THE FIRST PARAGRAPH OF THIS INSTRUMENT.


A.            “EMPLOYER” MEANS                 AND ALL OF ITS DIRECT OR INDIRECT
SUBSIDIARIES IN WHICH IT DIRECTLY OR INDIRECTLY HAS AT LEAST AN EIGHTY PERCENT
(80%) OWNERSHIP INTEREST, AND ANY OTHER TRADE OR BUSINESS WITH WHOM WHICH
                WOULD BE CONSIDERED A SINGLE EMPLOYER UNDER CODE SECTION 414(B)
OR 414(C).


B.            “EXECUTIVE OFFICER” MEANS ALL CORPORATE OFFICERS APPROVED BY THE
BOARD OF DIRECTORS OF                .


C.            “SUPPLEMENTAL RETIREMENT BENEFIT” MEANS THE BENEFIT TO BE PAID AS
DESCRIBED AND PURSUANT TO THE CALCULATIONS SET OUT IN SECTION 2 HEREIN.


D.            “FULL-TIME EMPLOYMENT” MEANS A YEAR DURING WHICH THE EMPLOYEE HAS
ACTIVELY WORKED FOR THE EMPLOYER FOR AT LEAST ONE THOUSAND (1,000) HOURS AS AN
EXECUTIVE OFFICER.  A YEAR SHALL BE DEFINED AS A PERIOD OF ONE YEAR BEGINNING ON
THE FIRST DAY OF EMPLOYMENT, OR THE EFFECTIVE DATE OF THIS AGREEMENT IF LATER,
AND ON EACH ANNIVERSARY OF THAT DATE.


--------------------------------------------------------------------------------



E.             “TIME OF SERVICE” MEANS THE NUMBER OF YEARS SPENT BY THE EMPLOYEE
IN FULL-TIME EMPLOYMENT BEGINNING ON OR AFTER THE EFFECTIVE DATE OF THIS
AGREEMENT; PROVIDED THAT NO CREDIT WILL BE ALLOWED FOR FULL-TIME EMPLOYMENT OR
SERVICE WHICH OCCURRED PRIOR TO EMPLOYEE’S ATTAINMENT OF THE AGE OF THIRTY
(30).  THE OCCURRENCE OF A CHANGE OF CONTROL DOES NOT AFFECT THE TIME OF SERVICE
THAT IS CREDITED TO THE EMPLOYEE.


F.             “BASE SALARY” MEANS THE EMPLOYEE’S BASE SALARY FROM
               , EXCLUSIVE OF ANY AND ALL OTHER COMPENSATION PAID OR TO BE PAID
BY AN EMPLOYER INCLUDING, BUT NOT LIMITED TO, BONUSES, PERFORMANCE AWARDS,
VEHICLE ALLOWANCES AND FINANCIAL SERVICES, AND WITHOUT REGARD TO ANY ELECTIVE
DEFERRAL THEREOF PURSUANT TO ANY BENEFIT PLAN MAINTAINED BY AN EMPLOYER.  IN THE
EVENT OF A CHANGE OF CONTROL, BASE SALARY SHALL BE THE GREATER OF THE EMPLOYEE’S
BASE SALARY FROM                 IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL OR
THE EMPLOYEE’S BASE SALARY PAID BY                 OR ANY SUCCESSOR IN INTEREST
TO                 AT THE TIME IN QUESTION.


G.            “NAMED BENEFICIARY” MEANS THE BENEFICIARY OR BENEFICIARIES
SPECIFICALLY NAMED AND IDENTIFIED ON THE EMPLOYEE’S GROUP LIFE INSURANCE
POLICIES WITH                .  IN THE EVENT OF MULTIPLE LIFE INSURANCE
POLICIES, THE BENEFICIARY DESIGNATION(S) ON THE POLICY WITH THE GREATEST DOLLAR
VALUE WILL GOVERN.


H.            “EARLY VESTED RETIREMENT BENEFIT” MEANS THAT BENEFIT SPECIFICALLY
DEFINED IN SECTION 6 (B) HEREIN.


I.              “TOTAL DISABILITY” MEANS TOTAL DISABILITY AS DETERMINED UNDER
               ’S LONG-TERM DISABILITY INSURANCE PROGRAM, PROVIDED THE EMPLOYEE
IS “DISABLED” WITHIN THE MEANING OF CODE SECTION 409A(A)(2)(C).


J.             “CHANGE OF CONTROL”


(A)                                  “CHANGE OF CONTROL” IS THE OCCURRENCE OF
ANY OF THE FOLLOWING ON OR AFTER           :

(I)                                     THE SALE, LEASE, EXCHANGE OR OTHER
TRANSFER, DIRECTLY OR INDIRECTLY, OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
          , IN ONE TRANSACTION OR IN A SERIES OF RELATED TRANSACTIONS, TO ANY
PERSON;

(II)                                  THE APPROVAL BY THE STOCKHOLDERS OF
           OF ANY PLAN OR PROPOSAL FOR THE LIQUIDATION OR DISSOLUTION OF
       ;

(III)                               ANY PERSON, OTHER THAN A “BONA FIDE
UNDERWRITER,” IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3
UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF (1) 20 PERCENT OR MORE, BUT
NOT MORE THAN 50 PERCENT, OF THE COMBINED VOTING POWER OF       ’S OUTSTANDING
SECURITIES ORDINARILY HAVING THE RIGHT TO VOTE AT ELECTIONS OF DIRECTORS, UNLESS
THE TRANSACTION RESULTING IN SUCH OWNERSHIP HAS BEEN APPROVED IN ADVANCE BY THE
“CONTINUITY

2


--------------------------------------------------------------------------------


                                                DIRECTORS,” AS DEFINED AT
SUBSECTION (B), OR (2) MORE THAN 50 PERCENT OF THE COMBINED VOTING POWER OF
       ’S OUTSTANDING SECURITIES ORDINARILY HAVING THE RIGHT TO VOTE AT
ELECTIONS OF DIRECTORS (REGARDLESS OF ANY APPROVAL BY THE CONTINUITY DIRECTORS);

(IV)                              A MERGER OR CONSOLIDATION TO WHICH         IS
A PARTY IF THE STOCKHOLDERS OF       IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF
SUCH MERGER OR CONSOLIDATION HAVE, SOLELY ON ACCOUNT OF OWNERSHIP OF SECURITIES
OF        AT SUCH TIME, “BENEFICIAL OWNERSHIP” (AS DEFINED IN RULE 13D-3 UNDER
THE EXCHANGE ACT) IMMEDIATELY FOLLOWING THE EFFECTIVE DATE OF SUCH MERGER OR
CONSOLIDATION OF SECURITIES OF THE SURVIVING CORPORATION REPRESENTING (1) 50
PERCENT OR MORE, BUT NOT MORE THAN 80 PERCENT, OF THE COMBINED VOTING POWER OF
THE SURVIVING CORPORATION’S THEN OUTSTANDING SECURITIES ORDINARILY HAVING THE
RIGHT TO VOTE AT ELECTIONS OF DIRECTORS, UNLESS SUCH MERGER OR CONSOLIDATION HAS
BEEN APPROVED IN ADVANCE BY THE CONTINUITY DIRECTORS, OR (2) LESS THAN 50
PERCENT OF THE COMBINED VOTING POWER OF THE SURVIVING CORPORATION’S THEN
OUTSTANDING SECURITIES ORDINARILY HAVING THE RIGHT TO VOTE AT ELECTIONS OF
DIRECTORS (REGARDLESS OF ANY APPROVAL BY THE CONTINUITY DIRECTORS); OR

(V)                                 THE CONTINUITY DIRECTORS CEASE FOR ANY
REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD.

(VI)                              FOR PURPOSES OF THIS SECTION-

(1)  “Continuity director” means any individual who was a member of the Board of
     on                , while he or she is a member of the Board, and any
individual who subsequently becomes a member of the Board whose election, or
nomination for election by       ’s stockholders, was approved by a vote of at
least a majority of the directors who are Continuity directors (either by a
specific vote or by approval of the proxy statement of      in which such
individual is named as a nominee for director without objection to such
nomination).  For example:

(A)  If a majority of the nine individuals constituting the Board on
               , approved a proxy statement in which two different individuals
were nominated to replace two of the individuals who were members of the Board
on          , the two newly elected directors would join the seven remaining
directors who were members of the Board on           , as Continuity directors.

(B)  If a majority of the directors in clause (A) above approved a proxy
statement in which three different individuals

3


--------------------------------------------------------------------------------


                                    were nominated to replace three other
directors who were members of the Board on                , the three newly
elected directors would also become, along with the other six directors,
Continuity directors.  Individuals subsequently joining the Board could become
Continuity directors under the principles reflected in this example.

(2)  “Bona fide underwriter” means a Person engaged in business as an
underwriter of securities that acquires securities of       or                
from          or                 through such Person’s participation in good
faith in a firm commitment underwriting until the expiration of 40 days after
the date of such acquisition.

(3)  “Exchange Act” is the Securities Exchange Act of 1934, as amended.  Any
reference to a specific provision of the Exchange Act or to any rule or
regulation thereunder includes a reference to such provision as it may be
amended from time to time to any successor provision.

(4)  “Person” includes any individual, corporation, partnership, group,
association or other “person,” as such term is used in Section 13(d) or Section
14(d) of the Exchange Act, other than      , any affiliate or any benefit plan
sponsored by       or an affiliate.  For this purpose an affiliate is (A) any
corporation at least a majority of whose outstanding securities ordinarily
having the right to vote at elections of directors is owned directly or
indirectly by       or (B) any other form of business entity in which
          , by virtue of a direct or indirect ownership interest, has the right
to elect a majority of the members of such entity’s governing body.


K.            “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(INCLUDING, WHEN THE CONTEXT REQUIRES, ALL REGULATIONS, INTERPRETATIONS AND
RULINGS ISSUED THEREUNDER).


L.             “TERMINATION OF EMPLOYMENT” MEANS A SEVERANCE OF AN EMPLOYEE’S
EMPLOYMENT RELATIONSHIP WITH ALL EMPLOYERS FOR ANY REASON, OTHER THAN ON ACCOUNT
OF DEATH, PROVIDED SUCH TERMINATION CONSTITUTES A “SEPARATION FROM SERVICE”
WITHIN THE MEANING OF CODE SECTION 409A, AND ANY CHANGE IN EMPLOYMENT THAT IS
DEEMED TO CONSTITUTE A “SEPARATION FROM SERVICE” UNDER CODE SECTION 409A.


2.             SUPPLEMENTAL RETIREMENT BENEFIT.  IF THE EMPLOYEE CONTINUES IN
FULL-TIME EMPLOYMENT WITHOUT INTERRUPTION UNTIL HE OR SHE ATTAINS THE AGE OF
SIXTY (60) YEARS AND HAS AT LEAST SEVEN (7) YEARS OF SERVICE AS AN EXECUTIVE
OFFICER UPON HIS OR HER TERMINATION OF EMPLOYMENT THEN, COMMENCING AS OF THE
FIRST DAY OF THE SECOND CALENDAR MONTH IMMEDIATELY FOLLOWING THE TERMINATION OF
EMPLOYMENT,                 SHALL PAY A SUPPLEMENTAL RETIREMENT BENEFIT, IN
EQUAL MONTHLY INSTALLMENTS, TO THE EMPLOYEE DURING HIS OR HER REMAINING
LIFETIME.  A

4


--------------------------------------------------------------------------------



MONTHLY PAYMENT SHALL BE DUE TO THE EMPLOYEE ONLY IF HE OR SHE IS LIVING ON THE
PAYMENT DATE.  THE SUPPLEMENTAL RETIREMENT BENEFIT TO BE PAID HEREUNDER SHALL BE
EQUAL TO ONE PERCENT (1%) OF THE EMPLOYEE’S BASE SALARY AT THE ANNUAL RATE IN
EFFECT WHEN HE OR SHE TURNED AGE SIXTY (60), MULTIPLIED BY THE EMPLOYEE’S TIME
OF SERVICE WITH THE EMPLOYER, NOT TO EXCEED THIRTY (30) YEARS.  THE RESULT OF
THIS CALCULATION SHALL BE DIVIDED BY TWELVE (12) TO ARRIVE AT THE MONTHLY
BENEFIT PAYMENT.


3.             SURVIVOR BENEFIT.  IF, AT THE TIME OF THE EMPLOYEE’S DEATH, THE
EMPLOYEE HAS SATISFIED THE AGE AND SERVICE REQUIREMENTS FOR RECEIVING A BENEFIT
UNDER SECTION 2, SECTION 5 OR SECTION 6(B), WHETHER OR NOT THE BENEFIT HAD
COMMENCED, AND THE EMPLOYEE HAD A TERMINATION OF EMPLOYMENT BEFORE THE
EMPLOYEE’S DEATH,                 SHALL PAY TO THE EMPLOYEE’S SURVIVING SPOUSE,
IF ANY, MONTHLY PAYMENTS EQUAL TO FIFTY PERCENT (50%) OF THE MONTHLY BENEFIT
THAT THE EMPLOYEE WAS RECEIVING OR WOULD HAVE RECEIVED HAD THE EMPLOYEE’S
BENEFIT PURSUANT TO THE APPLICABLE SECTION COMMENCED PRIOR TO THE EMPLOYEE’S
DEATH.  ASSUMING EMPLOYER RECEIVES TIMELY NOTICE OF EMPLOYEE’S DEATH, THE FIRST
PAYMENT SHALL BE DUE AS OF THE LATER OF (A) THE MONTH DURING WHICH THE EMPLOYEE
DIED AND (B) THE DATE AS OF WHICH PAYMENTS WOULD HAVE COMMENCED TO THE EMPLOYEE
IF THE EMPLOYEE HAD EXPERIENCED A TERMINATION OF EMPLOYMENT IMMEDIATELY PRIOR TO
THE EMPLOYEE’S DEATH AND SURVIVED UNTIL BENEFITS COMMENCED PURSUANT TO SECTION
2, 5, OR 6(B).  PAYMENTS TO THE EMPLOYEE’S SURVIVING SPOUSE SHALL CEASE IN THE
MONTH DURING WHICH THE EMPLOYEE, IF LIVING, WOULD HAVE ATTAINED AGE 80 OR THE
MONTH IN WHICH THE SPOUSE DIES, WHICHEVER COMES EARLIER.

For purposes of the survivor benefit to be paid under this Section 3, the only
person eligible for this benefit shall be the then living current spouse of the
Employee.  No survivor benefit payments shall be paid under this Section 3 to
any other heirs or beneficiaries of the Employee or to any heirs or
beneficiaries of the Employee’s spouse upon the spouse’s death.

If payments are being paid under this Section 3, no payments are owed by
Employer under any other Section of this Agreement, specifically including but
not limited to Section 4.


4.             PRE-RETIREMENT DEATH BENEFIT.  IF THE EMPLOYEE EITHER:

1)                                      has experienced a Termination of
Employment as a result of Total Disability (and has not recovered from such
Total Disability), or

2)             is in Full-Time Employment,

and dies at any time before he or she has satisfied the age and service
requirements for receiving a benefit pursuant to Section 2, Section 5, or
Section 6(B),                 shall pay a pre-retirement death benefit to the
Employee’s Named Beneficiary in a single lump sum amount equal to twice the
Employee’s Base Salary at the annual rate in effect at the time of his or her
death or twice the Employee’s Base Salary at the annual rate in effect at the
termination of his or her Termination of Employment due to Total Disability. 
Such payment shall be made as soon as administratively practical after
                receives written notice of the Employee’s death.

If payments are being paid under this Section 4, then no payments are owed by
the Employer under any other Section of this Agreement, specifically including
but not limited to Section 3.

5


--------------------------------------------------------------------------------



5.             DISABILITY.  IF THE EMPLOYEE HAS COMPLETED SEVEN (7) YEARS OF
SERVICE AS AN EXECUTIVE OFFICER AND EXPERIENCES A TERMINATION OF EMPLOYMENT BY
REASON OF HIS OR HER TOTAL DISABILITY PRIOR TO HIS OR HER ATTAINING AGE
FIFTY-FIVE (55), THE PERIOD OF THE EMPLOYEE’S TOTAL DISABILITY WILL COUNT AS
TIME OF SERVICE UNTIL HE OR SHE ATTAINS THE AGE OF FIFTY-FIVE (55) PROVIDED HE
OR SHE HAS NOT RECOVERED FROM SUCH TOTAL DISABILITY.

If the Employee’s Termination of Employment occurs by reason of his or her Total
Disability before he or she has completed at least seven (7) years of service as
an Executive Officer, the period of his or her Total Disability will count as
both Time of Service and service as an Executive Officer until he or she has
been credited with seven (7) years of service as an Executive Officer.

Notwithstanding the benefit calculations set out for the Early Vested Retirement
Benefit under Section 6(B), the monthly benefit payable to an Employee who
experiences a Termination of Employment by reason of Total Disability shall
commence at the later of age fifty-five (55) or the date which is seven (7)
years after                 required to achieve at least seven (7) years of
service as an Executive Officer pursuant to this Section 5, and shall be equal
to one percent (1%) of the Employee’s Base Salary at the annual rate in effect
at the time of commencement of Total Disability, multiplied by the Employee’s
Time of Service, including those years granted pursuant to the above accrual
provisions, divided by twelve (12).


6.             TERMINATION OF EMPLOYMENT.


A.            IF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT OCCURS FOR ANY REASON,
EXCEPT DUE TO THE EMPLOYEE’S DEATH OR TOTAL DISABILITY AS PROVIDED ABOVE, BEFORE
THE EMPLOYEE HAS ATTAINED AGE FIFTY-FIVE (55) AND COMPLETED AT LEAST SEVEN (7)
YEARS AS AN EXECUTIVE OFFICER, NO BENEFITS WHATSOEVER SHALL BE DUE EMPLOYEE
UNDER THE TERMS OF THIS AGREEMENT.


B.            IF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT OCCURS FOR ANY REASON,
EXCEPT DUE TO THE EMPLOYEE’S DEATH OR TOTAL DISABILITY, AFTER THE EMPLOYEE HAS
ATTAINED THE AGE OF FIFTY-FIVE (55) YEARS AND COMPLETED AT LEAST SEVEN (7) YEARS
OF SERVICE AS AN EXECUTIVE OFFICER BUT BEFORE THE EMPLOYEE HAS ATTAINED THE AGE
OF SIXTY (60) YEARS, THEN, COMMENCING AS OF THE FIRST DAY OF THE SECOND CALENDAR
MONTH IMMEDIATELY FOLLOWING THE TERMINATION OF EMPLOYMENT,                 SHALL
PAY AN EARLY VESTED RETIREMENT BENEFIT IN EQUAL MONTHLY INSTALLMENTS TO THE
EMPLOYEE DURING HIS OR HER REMAINING LIFETIME.  A MONTHLY PAYMENT SHALL BE DUE
TO THE EMPLOYEE ONLY IF HE OR SHE IS LIVING ON THE PAYMENT DATE.  THE MONTHLY
PAYMENT UNDER THE EARLY VESTED RETIREMENT BENEFIT SHALL BE ONE PERCENT (1%) OF
THE EMPLOYEE’S BASE SALARY AT THE ANNUAL RATE IN EFFECT AT THE TIME OF
TERMINATION OF EMPLOYMENT, MULTIPLIED BY HIS OR HER TIME OF SERVICE ACCRUED
THROUGH THE DATE OF TERMINATION OF EMPLOYMENT, DIVIDED BY TWELVE (12).


C.            IF THE EMPLOYER DETERMINES THAT THE EMPLOYEE IS A “KEY EMPLOYEE”
OF A PUBLICLY TRADED CORPORATION WITHIN THE MEANING OF CODE SECTION
409A(A)(2)(B)(I), THEN ANY DISTRIBUTIONS TO THE EMPLOYEE ARISING ON ACCOUNT OF
THE EMPLOYEE’S TERMINATION OF EMPLOYMENT (OTHER THAN ON ACCOUNT OF DEATH) SHALL
BE SUSPENDED FOR SIX MONTHS FOLLOWING SUCH TERMINATION OF EMPLOYMENT.  ANY
PAYMENTS THAT WERE OTHERWISE PAYABLE

6


--------------------------------------------------------------------------------



DURING THE SIX-MONTH SUSPENSION PERIOD REFERRED TO IN THE PRECEDING SENTENCE,
WILL BE PAID AS SOON AS ADMINISTRATIVELY PRACTICABLE AFTER THE END OF SUCH
SIX-MONTH SUSPENSION PERIOD.


7.             SMALL BENEFIT.  IF, AT THE TIME BENEFIT PAYMENTS ARE SCHEDULED TO
COMMENCE UNDER THIS AGREEMENT TO THE EMPLOYEE OR THE EMPLOYEE’S SURVIVING
SPOUSE, THE LUMP SUM PRESENT VALUE OF SUCH BENEFIT IS LESS THAN $100,000, THEN
SUCH BENEFIT WILL BE PAID IN A SINGLE LUMP SUM.  THE PRESENT VALUE OF SUCH
BENEFIT WILL BE DETERMINED USING A REASONABLE LIFE EXPECTANCY TABLE USED UNDER
THE JOSTENS PENSION PLAN D (OR ANY SUCH SUCCESSOR OR REPLACEMENT PLAN) AND A
DISCOUNT EQUAL TO THE PRIME RATE IN USE BY THE WELLS FARGO BANK, MINNEAPOLIS,
MINNESOTA, OR ANY SUCCESSOR ORGANIZATION, AT THE TIME OF THE EMPLOYEE’S
TERMINATION OR DEATH.  A PAYMENT PURSUANT TO THIS SECTION 7 SHALL BE IN LIEU OF
ALL OTHER BENEFITS OTHERWISE DUE OR PAYABLE UNDER THIS AGREEMENT.


8.             NO ACCELERATION.  EXCEPT AS PROVIDED IN SECTION 7, NEITHER THE
TIME NOR SCHEDULE OF ANY BENEFIT PAYMENT UNDER THIS AGREEMENT MAY BE
ACCELERATED, EXCEPT AS FOLLOWS:


A.            THE PAYMENT OF A SMALL BENEFIT UNDER SECTION 7.


B.            TO THE EXTENT THE EMPLOYER DETERMINES IT NECESSARY TO WITHHOLD FOR
THE PAYMENT OF FICA TAXES IMPOSED UNDER CODE SECTION 3101, 3121(A) OR 3121(V)(2)
AND TO PAY THE ADDITIONAL FEDERAL INCOME TAX UNDER CODE SECTION 3401 OR THE
CORRESPONDING WITHHOLDING PROVISIONS OF APPLICABLE STATE, LOCAL OR FOREIGN TAX
LAWS AS A RESULT OF THE PAYMENT OF THE FICA TAXES, AS PERMITTED UNDER CODE
SECTION 409A.


C.            UPON A TERMINATION OF THIS AGREEMENT, IF AND ONLY TO THE EXTENT
AND AT THE TIME PERMITTED UNDER CODE SECTION 409A AND ONLY IF THE EMPLOYER
AGREES TO COMPLY WITH THE REQUIREMENTS OF SUCH TERMINATION IMPOSED BY CODE
SECTION 409A


9.             CONTINUATION OF EMPLOYMENT.  IF THE EMPLOYEE CONTINUES IN THE
EMPLOY OF THE EMPLOYER AFTER ATTAINING THE AGE OF SIXTY (60) YEARS, ANY
SUPPLEMENTAL RETIREMENT BENEFITS OTHERWISE PAYABLE HEREUNDER SHALL BE DEFERRED
TO THE TIME OF TERMINATION OF EMPLOYMENT.  IN SUCH EVENT, THERE SHALL BE NO
INCREASES IN ANY BENEFITS HEREUNDER ON ACCOUNT OF ANY TIME OF SERVICE OR
INCREASES TO BASE SALARY AFTER THE AGE OF SIXTY (60) YEARS.  SERVICE AS AN
EXECUTIVE OFFICER AFTER AGE SIXTY (60) SHALL BE RECOGNIZED FOR PURPOSES OF
VESTING FOR AN EMPLOYEE’S SUPPLEMENT RETIREMENT BENEFIT OR EARLY VESTED
RETIREMENT BENEFIT.


10.           LIFE INSURANCE CONTRACT.  EMPLOYER HAS THE RIGHT TO ELECT TO
PURCHASE A LIFE INSURANCE CONTRACT OR CONTRACTS ON THE LIFE OF THE EMPLOYEE, FOR
THE PURPOSE OF PROVIDING EMPLOYER WITH CASH FUNDS TO MEET AND DISCHARGE THE
PAYMENTS TO BE MADE BY IT UNDER THIS AGREEMENT.  IN SUCH EVENT, EMPLOYER SHALL
AT ALL TIMES BE THE SOLE AND ABSOLUTE OWNER OF ANY SUCH LIFE INSURANCE CONTRACT
OR CONTRACTS AND THE SOLE BENEFICIARY THEREOF, AND SHALL HAVE THE FULL AND
UNRESTRICTED RIGHT TO USE OR EXERCISE ALL VALUES, PRIVILEGES AND OPTIONS
AVAILABLE THEREUNDER AS IT MAY DESIRE, WITHOUT THE KNOWLEDGE OR CONSENT OF ANY
OTHER PERSON OR PERSONS.  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT
NOTWITHSTANDING ANY OF THE TERMS, PROVISIONS OR CONDITIONS OF THIS AGREEMENT,
NEITHER THE EMPLOYEE NOR HIS OR HER BENEFICIARY, HIS OR HER ESTATE, OR ANY OTHER
PERSON, PERSONS, OR THEIR EXECUTORS OR ADMINISTRATORS SHALL HAVE ANY RIGHT,
TITLE OR INTEREST

7


--------------------------------------------------------------------------------



WHATSOEVER IN OR TO ANY SUCH LIFE INSURANCE CONTRACT OR CONTRACTS.


11.           DISCHARGE FOR CAUSE.  NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS
AGREEMENT TO THE CONTRARY, IN THE EVENT THE EMPLOYEE’S EMPLOYMENT IS TERMINATED
FOR CAUSE, HE OR SHE SHALL FORFEIT ALL AMOUNTS OTHERWISE DUE OR PAYABLE TO HIM
OR HER HEREUNDER.  FOR PURPOSES OF THIS AGREEMENT, “TERMINATED FOR CAUSE” SHALL
MEAN A TERMINATION OF EMPLOYMENT ON ACCOUNT OF THE EMPLOYEE’S POOR OR
UNSATISFACTORY PERFORMANCE OR MISCONDUCT, WHICH HAS OR MAY RESULT IN SIGNIFICANT
INJURY TO THE EMPLOYER, ITS BUSINESS REPUTATION OR FINANCIAL STRUCTURE.


12.           NONCOMPETE.  IN CONSIDERATION FOR THE BENEFITS TO BE PAID TO THE
EMPLOYEE HEREUNDER, THE EMPLOYEE AGREES THAT FROM THE DATE OF HIS OR HER
TERMINATION OF EMPLOYMENT AND DURING THE ENTIRE TERM HE OR SHE IS RECEIVING ANY
PAYMENTS UNDER THIS AGREEMENT HE OR SHE WILL REFRAIN FROM PERFORMING SERVICES OF
ANY KIND, AS AN EMPLOYEE OR OTHERWISE, WHETHER DIRECTLY OR INDIRECTLY, TO OR FOR
THE BENEFIT OF ANY PERSON, FIRM OR CORPORATION WHOSE BUSINESS THE BOARD OF
DIRECTORS OF                 SHALL IN GOOD FAITH DETERMINE TO BE COMPETITIVE
WITH ANY OF THE BUSINESSES THAT THE EMPLOYER WAS INVOLVED IN AT THE TIME OF THE
EMPLOYEE’S RETIREMENT.  NOTICE OF SUCH DETERMINATION SHALL BE MAILED TO THE
EMPLOYEE AT HIS OR HER LAST KNOWN MAILING ADDRESS; IN THE EVENT THAT THE
EMPLOYEE FAILS TO DISCONTINUE SUCH ACTIVITIES, ALL AMOUNTS THEN REMAINING UNPAID
UNDER THIS AGREEMENT SHALL BE AUTOMATICALLY FORFEITED, AND THE EMPLOYEE AGREES
THAT THE EMPLOYER SHALL HAVE NO PAST OR FUTURE LIABILITY TO HIM OR HER OR TO ANY
OTHER PERSON HEREUNDER.


13.           CHANGE OF CONTROL.  IN THE EVENT THERE IS A CHANGE OF CONTROL OF
               , THE EMPLOYEE SHALL, AT ALL TIMES ON AND AFTER THE DATE OF THE
CHANGE OF CONTROL, BE DEEMED TO HAVE COMPLETED AT LEAST SEVEN (7) YEARS OF
SERVICE AS AN EXECUTIVE OFFICER.  IF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT,
OTHER THAN BY REASON OF THE EMPLOYEE’S TOTAL DISABILITY, OCCURS ON OR AFTER THE
DATE OF THE CHANGE OF CONTROL BUT BEFORE THE EMPLOYEE ATTAINS AGE FIFTY-FIVE
(55), THE EMPLOYEE WILL NEVERTHELESS BE ENTITLED TO RECEIVE A BENEFIT PURSUANT
TO SECTION 6(B) UPON ATTAINING AGE FIFTY-FIVE (55), PROVIDED, FIRST, THAT THE
EMPLOYEE’S ACTUAL TIME OF SERVICE SHALL BE USED IN CALCULATING SUCH BENEFIT;
AND, SECOND, THAT IF THE EMPLOYEE DIES BEFORE ATTAINING AGE FIFTY-FIVE (55), THE
EMPLOYEE’S NAMED BENEFICIARY SHALL RECEIVE A DEATH BENEFIT PURSUANT TO SECTIONS
3 OR 4 HEREIN.


14.           EMPLOYMENT AT WILL.  THE EMPLOYEE HEREBY ACKNOWLEDGES THAT HE OR
SHE IS AN EMPLOYEE AT WILL AND THAT NOTHING CONTAINED HEREIN CONSTITUTES ANY
OBLIGATION OR COMMITMENT BY THE EMPLOYER TO CONTINUE THE EMPLOYEE IN THE
EMPLOYER’S EMPLOYMENT.


15.           RELEASE.  AS A CONDITION TO QUALIFYING FOR ANY OF THE BENEFIT
PAYMENTS PROVIDED FOR HEREUNDER, THE EMPLOYEE AT THE TERMINATION OF HIS OR HER
EMPLOYMENT AND PRIOR TO RECEIVING ANY PAYMENTS UNDER THIS AGREEMENT, AGREES TO
EXECUTE A GENERAL RELEASE AGREEMENT RELEASING THE EMPLOYER AND ITS DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS FROM ANY AND ALL CLAIMS OR ACTIONS OF ANY KIND HE
OR SHE MAY HAVE AGAINST IT AND THEM ARISING OUT OF THE EMPLOYEE’S EMPLOYMENT
WITH THE EMPLOYER.


16.           ADDITIONAL CONSIDERATIONS.


A.            NEITHER THE EMPLOYEE, HIS OR HER BENEFICIARY, NOR ANY OTHER PERSON
CLAIMING THROUGH OR UNDER HIM OR HER SHALL HAVE ANY RIGHT TO COMMUTE, ENCUMBER,
OR

8


--------------------------------------------------------------------------------



DISPOSE OF THE RIGHT TO RECEIVE PAYMENTS HEREUNDER, ALL OF WHICH PAYMENTS AND
THE RIGHT THERETO ARE EXPRESSLY DECLARED TO BE NONASSIGNABLE.  IN THE EVENT OF
ANY ATTEMPTED ASSIGNMENT OR OTHER DISPOSITION, ALL BENEFITS HEREUNDER ARE
FORFEITED AND EMPLOYER SHALL HAVE NO FURTHER LIABILITY TO EMPLOYEE HEREUNDER.
THIS PARAGRAPH SHALL NOT, HOWEVER, RESTRICT A BENEFICIARY’S EXERCISE OF A POWER
OF APPOINTMENT CONFERRED UPON SUCH BENEFICIARY BY THE EMPLOYEE’S BENEFICIARY
DESIGNATION.


B.            THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
ANY SUCCESSOR OF                , INCLUDING, BUT NOT LIMITED TO, ANY PERSON,
FIRM, CORPORATION OR OTHER BUSINESS ENTITY WHICH AT ANY TIME, WHETHER BY MERGER,
PURCHASE, OR OTHERWISE ACQUIRES ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR
BUSINESS OF                , AND UPON THE EMPLOYEE AND ANY OTHER PERSON CLAIMING
THROUGH OR UNDER THE EMPLOYEE.


C.                            SHALL HAVE THE DISCRETIONARY AUTHORITY AND POWER
TO MAKE ALL DETERMINATIONS AS TO THE RIGHTS TO BENEFITS UNDER THIS AGREEMENT. 
ANY DECISION BY                 DENYING A CLAIM BY THE EMPLOYEE AND ANY OTHER
PERSON CLAIMING THROUGH OR UNDER THE EMPLOYEE FOR BENEFITS UNDER THIS AGREEMENT
SHALL BE STATED IN WRITING AND DELIVERED OR MAILED TO THE EMPLOYEE OR SUCH OTHER
PERSON.  SUCH DECISION SHALL SET FORTH THE SPECIFIC REASONS FOR THE DENIAL,
WRITTEN TO THE BEST OF                ’S ABILITY IN A MANNER THAT MAY BE
UNDERSTOOD WITHOUT LEGAL OR ACTUARIAL COUNSEL.  IN ADDITION,                
SHALL AFFORD A REASONABLE OPPORTUNITY TO THE EMPLOYEE OR SUCH OTHER PERSON FOR A
FULL AND FAIR REVIEW OF THE DECISION DENYING SUCH CLAIM.


D.            THIS AGREEMENT MAY NOT BE AMENDED, ALTERED OR MODIFIED, EXCEPT BY
A WRITTEN INSTRUMENT SIGNED BY THE PARTIES HERETO, OR THEIR RESPECTIVE
SUCCESSORS OR ASSIGNS, AND MAY NOT BE OTHERWISE TERMINATED EXCEPT AS PROVIDED
HEREIN.

E.             The parties acknowledge and agree that, to the extent applicable,
this Agreement shall be interpreted in accordance with section 409A of the Code
and Department of Treasury Regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date.  Notwithstanding any provision of
this Agreement to the contrary, in the event that Employer determines that any
amounts payable hereunder will be immediately taxable to the Executive under
section 409A of the Code and related Department of Treasury guidance, Employer
may (a) adopt such amendments to this Agreement and appropriate policies and
procedures, including amendments and policies with retroactive effect, that
Employer determines necessary or appropriate to preserve the intended tax
treatment of the benefits provided by this Agreement and/or (b) take such other
actions as Employer determines necessary or appropriate to comply with the
requirements of section 409A of the Code and related Department of Treasury
guidance, including such Department of Treasury guidance and other interpretive
materials as may be issued after the Effective Date.

IN WITNESS WHEREOF, the parties have executed this Agreement in            ,
            , in duplicate, to be effective on the date first written above.

9


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Its

 

 

10


--------------------------------------------------------------------------------